 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave a close,intimate,and substantial relation to trade,traffic, and commerce amongthe several States and tend to leadto labordisputes,burdening and obstructing com-merce andthe freeflow of commerce.V.THE REMEDYHaving found that Respondent Union engaged in conduct in violationof Section8(b)(2) and (1)(A) of the Act, I shall recommend that it cease and desist there-from and take certain affirmative action that will effectuate the purposes of the Act.I shall recommend that Respondent Union be required to notifyBosqui in writingthat it withdraws its objections to Bosqui's employment of Charging Party Street asa proofreader, and shall furnish a copy of this notice to Charging Party Street. Ishall also recommend that the Respondent Union be required to make ChargingParty Street whole for any loss of pay suffered by reason of the discriminationagainst her by payment to her of a sum of money equal to that part of the loss forwhich she has not been compensated pursuant to the settlement agreement ofAugust 4, 1965, between Bosqui and the General Counsel, with interest at 6 percentper annum, computed in accordance with F.W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and the entire. record, I hereby make thefollowing:CONCLUSIONS OF LAW1.Respondent San Francisco Typographical Union No. 21 is a labor organizationwithin the meaning of Section 2(5) of the Act.2.Bosqui is an employer, and is engaged in commerce and operationsaffectingcommerce within the meaning of Section 2(6) and (7) of the Act.3.Respondent Union caused, or attempted to cause, Bosqui Uniform Printing andSupply Company, an employer, to discriminatorily discharge Charging Party MarilynMary Street in violation of Section 8(a) (3) and (1) of the Act, by demanding inviolation of Section 8(b) (2) and (1) (A) of the Act, that it discontinue employingher as a proofreader, because she crossed its picket lines during its September 11,1963-July 31, 1964, strike against members of Graphic Arts Employers Association,San Francisco, and worked in a struck plant, and was not one of its journeymenmembers.4.The aforesaid unfair labor practice is an unfair labor practice affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]American Stores Packing Co., Acme Markets,Inc.andInterna-tionalUnion of Operating Engineers, Local No. 1, AFL-CIO.Case No. 27-CA-1182.May 3, 1966SUPPLEMENTAL DECISION AND ORDEROn May 23, 1963, the National Labor Relations Board issued itsDecision and Order,' finding that the Respondent had engaged inand was engaging in unfair labor practices in violation of Section8(a) (5), (3), and (1) of the National Labor Relations Act, asamended.On March 15, 1965, the United States Court of Appealsfor the Tenth Circuit filed its opinion inN.L.R.B. v. American StoresPackinc Co.,2in which it affirmed the Board's findings of fact andconclusions of law and ordered enforcement of the Board's Order.1142 NLRB 711.2 Not officially reported.158 NLRB No. 46. AMERICAN-STORES PACKING, CO.,_ ACME MARKETS,INC.621However, on September 16, 1965, thecourt, actingon a petition forrehearing,ordered3its previousopinion withdrawnand remanded thecase to the Board for reconsideration, in the lightof the SupremeCourt's opinioninAmerican Ship Building Company. v. N:L.R.B.'Thereafter, ,pursuantto the Board's. permissionextendedto all parties,the General Counsel and Respondentsubmitted briefs tothe Boardwith respect to its reconsiderationof the case.-This proceedinggrew out of the Union's and-Respondent's negotia-tions toward an agreementto succeed, their contractexpiring onFebruary2, 1962.The Board, either specifically or in affirming theTrial Examiner,found that the Respondent refused to bargain ingood faithwith the Union from December 20, 1961, until the signingof a,contractin April 1962, and thereby violated Section 8(a) (5) and(1) of the Act; the Respondent in violation of Section8(a) (3) and(1) locked out its employees on February 23 in support ofits so-calledbargainingposition; the employees struck on February 26; andRespondentin violation of Section 8(a) (3) and (1) refused onMarch 22 toreinstate upon their unconditional request its strikingemployeesuntil a contract was signed.The court in its opinion ofMarch 15, 1965, affirmed the factual findings in support of the Board's-decisionand held that such findings supported the Board's conclusionsthat the Respondent violated the Act, as set forth above.In its opinionof September 16, 1965, the court, as noted, remandedthe casesolely for the purpose of permitting the Board to considerthe impact upon its decision of the Supreme Court'sAmerican ShipBuildingopinion.The remand opinion did not even suggest thatconsiderationof the Trial Examiner's or the Board's findings of factwas warranted.Accordingly, we reject as without merit the Respond-ent'sposition that the entire complaint should be dismissed, or that& ,rehearingbefore a different Trial Examiner is required for purposesof obtainingnew findings of fact, including credibility resolutions, andnew conclusionsof law.-The Respondent now contends that under the Supreme Court's-hold-ing inAmerican Ship Buildingits refusal to reinstate of March 22should be regarded as a lockout, that its lockouts of February 23 andMarch 22 were lawful,and that in consequence the findings of 8(a)(3) violationsof the Act in our original decisionmust fall. In itsAmerican Ship Buildingopinion the Supreme Court held that anemployerdid not violate Section 8(a) (1) or (3) of the Act "when,after a bargaining impassehas been reached, he temporarily shutsdown his plant and laysoff hisemployees for thesole purpose ofs 351 F. 2d 308. 622DECISIONS OF NATIONALLABOR RELATIONS BOARD 'bringingeconomi- pressure to bear in support of his legitimate bar-gainingposition." 6The Court noted in its opinion that it, was dealingwith a situationinvolving no unlawful conduct other than the allegedillegal lockout, thus specifically distinguishingcases "wherethe Boardhas concludedon the basis of substantial evidence that an employerhas used alockoutas a means... to evade his duty tobargain col-lectively." 6In the present case we do not have beforeus a situationwherethe only questioned conduct is the Respondent's lockout.Rather,as noted above, the lockout following Respondent's unlaw-ful refusalto bargain from the inception of negotiations.More spe-cifically, the dispute developedas a resultof Respondent's unlawfulinsistencethat bargaining be limited to exclude certain mandatoryand proper subjects and was not over a legitimate economic position.It is thus apparent that the situation here differs significantly fromthat before the Court inAmerican Ship Building.The Respondent contends, however, that under theAmerican ShipBuildingopinion the finding that it did not bargain as required bythe Act must be reversed.We regard this contention as foreclosedby the court's opinions.7 In any event, in reaching our result on thepoint we reaffirm the Trial Examiner's conclusion of refusal to bargainwhich rested in part onfivespecified factors, only one of which was theRespondent's announcement on March 22 that no employee representedby the Union-all of whom had unconditionally applied for rein-statement-would be recalled to work until a bargaining contracthad been reached.8We assume for the purposes here that if the Respondent on Feb-ruary 23 and March 22 were bargaining with the Union in good faith,it could legally lock out its employees.We nevertheless conclude thatthe Respondent's bad-faith bargaining throughout this period requiresa different result.Thus, the other four factors relied upon by theTrial Examiner, all of which occurred prior to the March 22 lockout,show that the Respondent was not willing to negotiate as prescribed5 380U.S. at 318.9 380U.S. at '308.7 The court of appeals in its March 15, 1965, opinion concluded that the finding wassupportedby substantialevidence.TheSeptember16, 1965, opinionwithdrew theearlieropinion only for reconsiderationin light ofthe Supreme Court'sAmerican Ship Buildingopinion, which involved no 8(a) (5) issue.e The other four factors were:(1) [the Company's] refusal to discuss any of the Union's proposalsafter the firstfew bargaining sessions,(2) its announcement that before any bargainingcontractwould be agreedto by Respondent, the Union had to playinRespondent's"ballpark" and negotiate along the proposals submittedby it, (3) [Plant Manager]Blanc-'s remark atthe March 14 bargainingmeeting thatthe Union committee couldsit liin`}il"hell freezes over" before Respondent would agree to any contract termsproposedby the Union,and (4)its oft-repeateddemand forthe withdrawal of thecharge whichthe Unionhad filed withthe Board on February 23 . . . before itwould enter into a bargaining contractwith the Union. .. . AMERICAN STORES PACKING CO., ACME MARKETS, INC.623by the Act, that it was unwilling to consider seriously any unionproposals, and that it did not as required by the Act approach thebargaining table with an open mind and sincere desire to reach amutually satisfactory agreement."We find, accordingly, thatRespondent's conduct prior to its March 22 refusal to reinstate dem-onstrates fully that it did not before that date bargain in good faith.Further, there is nothing in the record to suggest that the Respondentin subsequent negotiations retreated from its unlawful intransigentposition in negotiations. It is evident that any so-called bargainingimpasse that may have been reached-as the Respondent in its briefcontends was the situation on February 22-resulted not from a good-faith disagreement over economic matters but from Respondent'srefusal to negotiate in a lawful manner.The record also shows that the lockout or refusal to reinstate wasnot for a purpose of the kind held lawful in theAmerican Ship Build-ingcase.Thus, on February 23, in announcing the lockout to theemployees, Schwabe, for the Respondent, stated that the Company wastaking over the plant and that he saw no need for further negotiationsas the Union did not want to play in the Respondent's "ball park."He then conditioned their working upon the Union's abandoning itsplan to engage in a lawful strike intended, according to credited tes-timony, to "get the Company back into bargaining on the Union'sproposal as well as their own."And on March 22, the Respondentrefused to reinstate the striking employees, who through their Unionhad unconditionally requested reinstatement, until the Union signed acontract.But for the parties to reach any agreement the Union wouldfirst have had to acquiesce in the Respondent's unlawful exclusion ofthe Union's proposals from the matters that might be considered at thebargaining table.Consequently, we find that the Respondent lockedout its employees, and refused to reinstate them, not for "the solepurpose of bringing pressure to bear in support of [its] legitimatebargaining position," but rather as a means of evading its duty tobargain by attempting through coercive pressure on the employees tocompel union acquiescence in Respondent's unlawful restriction ofthe scope of bargaining.Accordingly, we conclude that the Feb-ruary 23 lockout and the March 22 refusal to reinstate were not lawfullockouts under the Supreme Court's holding inAmerican Ship Build-ingand that the Respondent by engaging in such conduct violatedSection 8 (a) (3) and (1) of the Act.In our previous decision we concluded that the employees were outon strike br';ween February 26 and March 22. In its brief the Respond-ent erroneously states that we found the strike to be an economic one.e See for exampleN.L.R.R. V. InsuranceAgents' International Union,AFL-CIO (Pru-dential Ins.Co.) ; 361U.S. 477, 4%;N.L.R.B. V. HermanSausageCompany Inc.,275 F. 2d229, 231(C.A. 5). 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn that decision we cid state that the employees' absence from workduring the noted period "was voluntary, and not caused by theRespondent," but in so stating we were simply expressing our dis-agreement with the Trial Examiner's conclusion that the employees'absence during this period was caused by the Respondent's lockingthem out.We were not characterizing the strike as either an economicor unfair labor practice strike, for, at least as we then viewed the law,the exact nature of the strike could not have affected the ,results of ourdecision.However, the facts clearly show, and we now expressly find,that the employees were unfair labor practice strikers, both becausethe strike was caused by a breakdown of negotiations occasioned bythe Respondent's unlawful insistence on limiting the scope of negotia-tions and because, as noted above, it was aimed at forcing the Respond-ent to comply with its statutory obligation to bargain over the Union'slawful proposals.As unfair labor practice strikers, the employeesupon their unconditional request were clearly entitled to rein-statement.10There is nothing in theAmerican Ship Buildingopinion to suggestthat the Supreme Court viewed the lockout as a legitimate bargainingweapon against unfair labor practice strikers or as permissible insupport of unlawful bargaining demands.We accordingly reaffirmour previous finding that the refusal to reinstate on March 22 wasunlawful under Section 8(a) (3) and (1) of the Act.ORDERIn view of the foregoing, the BoardreaffirmsitsOrder of May 23,1963, in this proceeding.10 See for exampleMastro Plastics Corp.v.N.L.RB.,350 U.S.270;N.L.R.B. v. WichitaTelev,8ion Corporat1on,Inc., d/b/a KARD-TV,277 F. 2d 579,584 (C.A. 10), cert.denied347 U.S. 966.Northwest Engineering CompanyandUnited Steelworkers ofAmerica,AFL-CIONorthwest Engineering CompanyandUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Cases Nos. 30-CA-18 and 30-RC-5.May 3, 1966SUPPLEMENTAL DECISION AND ORDEROn September 21, 1964, the National Labor Relations Board issueda Decisior and Order in the above-entitled proceeding,' in which itfound that Respondent had violated Section 8(a) (1) of the National1148 NLRB 1136.158 NLRB No. 48.